Case 2:19-cv-00389-JDL Document 97 Filed 10/14/20 Page 1 of 2                PageID #: 2377




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


MARK LEVESQUE, et al.,                     )
                                           )
              Plaintiffs                   )
                                           )
       v.                                  )      2:19-cv-00389-JDL
                                           )
IBERDROLA, S.A., et al.,                   )
                                           )
              Defendants                   )


                           ORDER ON DISCOVERY ISSUES

       The Court held a telephonic conference on October 13, 2020, to discuss several

discovery issues. For the reasons stated on the record, the Court orders that on or before

October 16, 2020, Defendant Iberdrola, S.A., shall file a report that states (1) the time

necessary to search its records for the additional search term discussed (and its derivatives)

using the current custodians, and (2) the time necessary to obtain and any logistical

impediments to obtaining the items required to conduct a search with an additional

custodian (Fernando Lucero). Upon review of the report, the Court will determine the

extent to which Defendant Iberdrola must provide additional jurisdictional discovery.

       Subject to any privilege objections and Defendant Central Maine Power Company’s

ability to designate the documents confidential in accordance with the Confidentiality

Order, Defendant Central Maine Power Company shall produce the documents reviewed

by Plaintiffs’ counsel in the “reading room.”
Case 2:19-cv-00389-JDL Document 97 Filed 10/14/20 Page 2 of 2             PageID #: 2378




                                           NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.


                                         /s/ John C. Nivison
                                         U.S. Magistrate Judge

Dated this 14th day of October, 2020.




                                            2
